Peters, J.
The declaration avers that the defendant "printed and published a libel” in a certain newspaper named. The declaration is objected to, because it does not aver that the libel was published by the defendant " to divers and sundry persons or to any third person.”
Such an averment is unnecessary. None of the forms in either civil or criminal cases require it. To publish is to make public. A publisher is one who makes a thing publicly known. Had the allegation been merely that the defendant "printed” a libel, that would not have been enough. But to aver that a defendant " published” a libel, does declare that he circulated it or caused it to be circulated "among divers and sundry persons.” The degree of notoriety given to the publication is matter of proof and not of pleading. Com. v. Blanding, 3 Pick. 304; Com. v. Varney, 10 Cush. 402; State v. Barnes, 32 Maine, 530 ; Rex. v. Burdett, 4 Barn, and Ald. 95 ; Bailey v. Myrick, 50 Maine, 171.

Exceptions overruled.

AppletoN,. C. J., WaltoN, DaNeorth, YirgiN and Libbey,, JJ., concurred.